              IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF TENNESSEE
                        WESTERN DIVISION


THEYER ANN TURNER,

     Plaintiff,
                                        No. 17-2447

v.

CITY OF MEMPHIS,

     Defendant.




                                ORDER


     Before the Court is Defendant City of Memphis’s (the “City”)

January 18, 2019 Motion for Judgment on the Pleadings (the “Mo-

tion”).   (ECF No. 103.)   Plaintiff Theyer Ann Turner responded

on February 19, 2019.   (ECF No. 117.)

     For the following reasons, the City’s Motion is GRANTED.

I.   Background

     In October 2000, the City hired Turner to work as an exec-

utive secretary for the Memphis City Council.         (ECF No. 1 ¶ 8.)

In January 2013, Turner suffered a “nervous breakdown” and took

leave under the Family Medical Leave Act, 29 U.S.C. §§ 2601, et.

seq. (the “FMLA”).   (Id. ¶ 18–19.)     Turner returned to work in


                                1
April 2013.   (Id.)   She again took FMLA leave in July 2014.   (Id.

¶ 20.)    When she returned to work in October 2014, Turner’s

doctor recommended that she work only four to five hours a day.

(Id.)    The City initially allowed Turner to work part-time.

(Id.)    In early December 2014, Turner asked to continue working

part-time through January 3, 2015, and submitted another note

from her doctor supporting her request.     (Id.)    The City did not

act on Turner’s request.     (Id.)    On December 30, 2014, Turner

received a letter informing her that her employment with the

City had been terminated.    (Id. ¶ 22.)

     On October 15, 2015, Turner filed a Charge of Discrimination

(the “Charge”) with the Equal Employment Opportunity Commission

(the “EEOC”).    (EEOC Charge, ECF No. 1-2.)    The Charge alleged

that the City had engaged in discrimination based on race, dis-

ability, and FMLA rights.    (Id.)    It also alleged that the City

had retaliated by discharging Turner.        (Id.)     The EEOC sent

Turner a Dismissal and Notice of Rights letter, dated March 30,

2017. (ECF No. 1-3.)

     On June 28, 2017, Turner brought this action against the

City raising claims of discrimination based on race, disability,

FMLA rights, and retaliation in violation of Title VII of the

Civil Rights Act of 1964, as amended (“Title VII”), 42 U.S.C.

§ 2000e-5(f)(1), and the Americans with Disabilities Act of 1990

(the “ADA”), 42 U.S.C. §§ 12101, et seq., as amended by the ADA

                                  2
 Amendment Act of 2008, Pub. L. No. 110-325, 122 Stat. 3553

 (2008).

 II.   Jurisdiction

       The Court has federal-question jurisdiction.       Under 28

 U.S.C. § 1331, United States district courts have original ju-

 risdiction “of all civil actions arising under the Constitution,

 laws, or treaties of the United States.”     Turner alleges that

 the City violated Title VII, the FMLA, the ADA, and 42 U.S.C.

 § 1981(b).   (See ECF No. 1.)   Those claims arise under the laws

 of the United States.

III.   Standard of Review

       Federal Rule of Civil Procedure 12(c) provides that “[a]fter

 the pleadings are closed -- but early enough not to delay trial

 -- a party may move for judgment on the pleadings.”   The standard

 of review for a judgment on the pleadings is the same as the

 standard for a motion to dismiss under Rule 12(b)(6).    Fritz v.

 Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010).

       Rule 12(b)(6) allows dismissal of a complaint that “fail[s]

 to state a claim upon which relief can be granted.”        A Rule

 12(b)(6) motion permits the defendant “to test whether, as a

 matter of law, the plaintiff is entitled to legal relief even if

 everything alleged in the complaint is true.”     Campbell v. Na-

 tionstar Mortg., 611 F. App’x 288, 291 (6th Cir. 2015) (quotation

 omitted).    A motion to dismiss tests only whether the plaintiff

                                  3
has pled a cognizable claim and allows the court to dismiss

meritless cases that would waste judicial resources and result

in unnecessary discovery. See Kolley v. Adult Protective Servs.,

725 F.3d 581, 587 (6th Cir. 2013).

     When evaluating a motion to dismiss for failure to state a

claim, the Court must determine whether the complaint alleges

“sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”   Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).    If a court decides in light of its

judicial experience and common sense, that the claim is not

plausible, the case may be dismissed at the pleading stage.

Iqbal, 556 U.S. at 679.    The “[f]actual allegations must be

enough to raise a right to relief above [a] speculative level.”

Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d

545, 548 (6th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

     A claim is plausible on its face if “the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct al-

leged.”   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556). A complaint need not contain detailed factual allegations.

However, a plaintiff’s “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do

not suffice.”   Id.

                               4
IV.     Analysis

        The City moves for judgment on the pleadings on three of

Turner’s claims: (1) violation of the FMLA; (2) violation of 42

U.S.C. § 1981(b); and (3) hostile work environment under Title

VII.

             A. Timeliness of the City’s Motion

        Turner argues that the Court should not consider the City’s

Motion because it is untimely and improperly makes arguments

that could have been raised in the City’s earlier Motion to

Dismiss.       Turner’s argument is not well-taken.       Federal Rule of

Civil Procedure 12(h)(2) allows a defendant to assert the defense

of failure to state a claim in a Rule 12(c) motion for judgment

on the pleadings even if the defendant previously raised it in

a     Rule    12(b)(6)   motion   to   dismiss.   See   Fed.   R.    Civ.   P.

12(h)(2)(B).       The City’s motion is timely and proper.          See DSMC,

Inc. v. Convera Corp., 273 F. Supp. 2d 14, 23 (D.D.C. 2002).

             B. FMLA Claims

        The City argues that Turner’s claims under the FMLA should

be dismissed because the statute of limitations has run.              Turner

“agrees [that] her FMLA claims are time-barred . . . .”                 (ECF

No. 117 at 843.)         Turner’s claims under the FMLA are DISMISSED.




                                        5
         C. Section 1981 Claim

       Turner brings a claim under 42 U.S.C. § 1981(b).   Section

1981 “prohibits racial discrimination in the making and enforce-

ment of contracts.”   McCormick v. Miami Univ., 693 F.3d 654, 659

(6th Cir. 2012).    Its protection “extends to ‘the making, per-

formance, modification, and termination of contracts, and the

enjoyment of all benefits, privileges, terms, and conditions of

the contractual relationship.’” Amini v. Oberlin Coll., 440 F.3d

350, 358 (6th Cir. 2006) (quoting 42 U.S.C. § 1981(b)).       The

statute does not provide a cause of action against a municipal-

ity.    Arendale v. City of Memphis, 519 F.3d 587, 598 (6th Cir.

2008). Forty-two U.S.C. § 1983 is the exclusive vehicle by which

plaintiffs may bring § 1981 claims against state governmental

entities.   Bryant v. City of Memphis, 644 F. App’x 381, 384 (6th

Cir. 2016).

       Courts should construe § 1981 claims against state govern-

mental entities as claims under § 1983.    Id. (citing Johnson v.

City of Shelby, 574 U.S. 10 (2014)).      To state a claim under

§ 1983 against a municipality, Turner “must show that the vio-

lation of [her] ‘right to make contracts’ protected by § 1981

was caused by a custom or policy within the meaning of [Monell

v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978)]

and subsequent cases.”     Jett v. Dall. Indep. Sch. Dist., 491

U.S. 701, 735-36 (1989); see also McCormick, 693 F.3d at 660

                                 6
(noting that Jett remains binding authority in the Sixth Cir-

cuit).    Turner has not alleged that an official custom or policy

caused her injuries.          Indeed, she alleges that her termination

“violated the City’s policies and procedures for terminating a

City employee . . . .”         (ECF No. 1 ¶ 27.)     Because Turner fails

to allege an official policy or custom, she fails to state a

claim. The City’s Motion on Turner’s § 1981(b) claim is GRANTED.

          D. Hostile Work Environment

      Turner brings a claim for hostile work environment under

Title VII.      The City argues that the Court has no subject matter

jurisdiction over Turner’s claim because she failed to exhaust

her administrative remedies by including it in her administrative

charge.

      Congress gave initial enforcement responsibility for Title

VII to the EEOC.       See 42 U.S.C. § 2000e–5(e)(1).             A plaintiff

bringing a discrimination claim under Title VII in federal court

“must first exhaust her administrative remedies.”                 Randolph v.

Ohio Dep’t of Youth Servs., 453 F.3d 724, 731 (6th Cir. 2004).

The purpose of this requirement is to “trigger an investigation,

which gives notice to the alleged wrongdoer of its potential

liability and enables the EEOC to initiate conciliation proce-

dures in an attempt to avoid litigation.”          Scott v. Eastman Chem.

Co., 275 F. App’x 466, 471 (6th Cir. 2008) (quotation omitted).

In   general,    “a   Title    VII   plaintiff   cannot   bring    claims   in

                                       7
lawsuits that were not included in his EEOC charge.”            Younis v.

Pinnacle Airlines, Inc., 610 F.3d 359, 361 (6th Cir. 2010).

Doing so “would deprive the charged party of notice and would

frustrate the EEOC’s investigatory and conciliatory role.”              Id.

An “EEOC complaint should be liberally construed to encompass

all claims reasonably expected to grow out of the charge of

discrimination.”   Randolph, 453 F.3d at 732 (quotation omitted).

     A claim need not be explicitly set forth in an EEOC charge.

The facts alleged in the charge must be sufficient, however, to

“prompt the EEOC to investigate a different, uncharged claim.”

Scott, 275 F. App’x at 474.             If a charge of discrimination

contains no facts that would put a defendant or the EEOC on

notice of a particular type of discrimination, a plaintiff may

not file suit to remedy it under Title VII.            Davis v. Sodexho,

157 F.3d 460, 464 (6th Cir. 1998).

     Considering   hostile   work       environment   claims,   the   court

first looks to the narrative portion of the plaintiff’s charge

to see whether the alleged facts would put the defendant or the

EEOC on notice.    See Younis, 610 F.3d at 362.            If the court

concludes the alleged facts would not have put the defendant or

EEOC on notice of a hostile work environment claim, the court

looks to the EEOC Determination to see whether the EEOC inves-

tigated such a claim.   See id.



                                    8
     A workplace is hostile if it is “permeated with discrimi-

natory intimidation, ridicule, and insult that is sufficiently

severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.”    Harris

v. Forklift Sys., 510 U.S. 17, 21 (1993) (internal quotation

marks and citation omitted).   “[T]he inclusion in an EEOC charge

of a discrete act or acts, standing alone, is insufficient to

establish a hostile-work-environment claim for purposes of ex-

haustion . . . unless the allegations in the complaint can be

reasonably inferred from the facts alleged in the charge.”    Id.

(quoting Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 503 (7th

Cir. 1994)).

     In her charge to the EEOC, Turner checked the boxes for

race discrimination, disability discrimination, and retaliation.

(ECF No. 1-2 at 16.)   In the narrative portion of her Charge,

Turner said:

     I began working for the above stated employer on Oc-
     tober 10, 2000.

     In 2013, I filed an internal race discrimination EEO
     complaint. In July 2014, my manager discussed my med-
     ical condition in an e-mail to employees. In August
     2014, I was diagnosed with another medical condi-
     tion/disability. The disposition for the internal EEO
     was issued on September 23, 2014. I was under FMLA
     from July 2014 to October 2014. When I returned from
     FMLA leave, my Doctor stated that I was to only work
     part time.

     Due to my progressive medical conditions/disabilities,
     being on FMLA and returning to work on a part time

                                9
     basis due to my disabilities, and the disposition of
     my filing an internal EEO, I was discriminated against
     in that I was selected for discharge effective December
     31, 2014. The employer did not follow procedures for
     my discharge.

     I believe that I have been discriminated against be-
     cause of my race, Black when I filed the internal EEO
     and its disposition in violation of Title VII of the
     Civil Rights Act of 1964, as amended; my disabilities
     in violation of the American with Disabilities Amend-
     ments Act; and retaliated against[.]

(Id.)

     Turner’s charge did not expressly include a claim of hostile

work environment nor did it allege more than isolated acts.

Turner’s charge discussed two acts taken by the City over the

course of six months: (1) in July 2014, Turner’s manager dis-

cussed her medical condition in an email to her colleagues; and

(2) in December 2014, the City terminated Turner’s employment.

In Russ v. Memphis Light Gas & Water Division, 720 F. App’x 229,

238 (6th Cir. 2017), allegations of four discrete acts spanning

six months were not enough to provide notice that the plaintiff

was alleging a hostile work environment.   The two isolated acts

Turner alleges here would not put the City or the EEOC on notice

of a hostile work environment claim.    The EEOC’s determination

does not show that the EEOC conducted an investigation of such

a claim.   (See ECF No. 1-3.)   Turner did not exhaust the admin-

istrative remedies for her hostile work environment claim.     The

City’s Motion on that claim is GRANTED.


                                10
V.   Conclusion

     For the foregoing reasons, the City’s Motion is GRANTED.



So ordered this 15th day of May, 2019.



                               /s/ Samuel H. Mays, Jr.
                              Samuel H. Mays, Jr.
                              UNITED STATES DISTRICT JUDGE




                              11
